Citation Nr: 1444849	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Although the Veteran and his representative submitted additional evidence in July 2014 that has not been considered by the RO in the first instance, there is no need to remand the claim for such consideration given that the decision below is favorable to the Veteran.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of documented hearing loss in service or at separation from service is not fatal to a service connection claim for such disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran claims that his current hearing loss is due to in-service noise exposure.  The Veteran's service personnel records show he served as a combat infantryman in Vietnam.  The Veteran's service treatment records are silent as to any complaints or documentation of hearing loss at his entrance exam or during service.  At the Veteran's January 1971 separation exam, the results of an audiometric examination reflected normal hearing.

VA audiology examinations of the Veteran were conducted in July 2010 and July 2014.  The findings on these examinations clearly establish that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

The July 2010 VA examiner opined that the Veteran's bilateral hearing loss was likely not related to his military service, commenting that the Veteran's audiometric evaluation at separation indicated normal hearing.  

In July 2013 the Board remanded the Veteran's claim finding the July 2010 VA examiner's opinion inadequate for adjudication purposes because it failed to provide an explanation as to why a finding of normal hearing at separation led to the conclusion that the Veteran's current hearing loss is not likely related to acoustic trauma in service.  See 38 C.F.R. § 3.159(c)(4); See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The remand directed the examiner to provide an etiology as to the Veteran's hearing loss.

The RO obtained a supplemental medical opinion in August 2013 from the same examiner who performed the July 2010 examination and noted that the Veteran's separation physical indicated his hearing was normal at the time of separation.  The examiner stated that current studies did not support the concept of delayed onset of hearing loss due to noise exposure.  Then the examiner opined that it was "not as likely as not" that the Veteran's current hearing loss was related to his military service.  Although the VA examiner acknowledged current studies regarding delayed onset hearing loss, the examiner did not fully explain the basis for the medical opinion offered.  Instead, the opinion would require the Board to make an inappropriate inference as to this reasoning based on the examiner's notation of the pertinent studies.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1995) (finding that the Board is not free to substitute its own judgment for that of an expert).  Once again, the VA examiner's opinion is not supported by adequate medical rationale.  Thus, the August 2013 supplemental opinion is inadequate with which to decide the Veteran's claim.

In contrast, the July 2014 VA examiner opined, following a review of the record and examination of the Veteran, that the Veteran's hearing loss was "at least as likely as not" caused by exposure to significant hazardous noise levels during his military service.  The audiologist noted that the Veteran's right ear was always closest to the noise source which explains the difference between ears shown on audiometric testing.  The July 2014 audiologist provided a medical explanation to support the favorable opinion and considered the Veteran's service treatment records, history of in-service noise exposure, and post-service audiological history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no reason for the Board to reject this favorable evidence in support of the claim.

In sum, the evidence of record includes audiometric test results that meet the requirements of a hearing loss disability under 38 C.F.R. § 3.385.  Additionally, in-service acoustic trauma has been found in this case and the July 2014 VA opinion links the Veteran's current hearing loss to the acoustic trauma experienced in service.  Therefore, the Board concludes that the weight of the evidence is in favor of a finding that the Veteran's current bilateral hearing loss is due to or the result of his military service.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


